          Case 2:09-cv-00018-RMP                   ECF No. 525           filed 07/31/20     PageID.7309 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                      FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                     Eastern District of Washington                   EASTERN DISTRICT OF WASHINGTON


         PAUL GRONDAL, a Washington resident,
                                                                                                        Jul 31, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:09-cv-00018-RMP
  MILL BAY MEMBERS ASSOCIATION, INC., et al.                         )
                                                                     )


                            Defendant
                                     JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
                                            (AMENDED)

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
         Plaintiffs’ Motion for Clarification (ECF No. 505) is GRANTED.
✔ other:
’
              Judgment entered at (ECF No. 504) is amended by adding the following language:
              The Court finds that, pursuant to Fed. R. Civ. P. 54(b), there is no just reason for delay and this Judgment and corresponding
              Order at ECF No. 503 are immediately appealable. However, the Court retains jurisdiction to enforce its Orders in this
              matter, including the Order at ECF No. 503, as well as jurisdiction over all remaining claims in this case. Pursuant to Fed. R.
              Civ. P. 70(d), a writ of assistance may issue without further court order to enforce this Judgment.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         ROSANNA MALOUF PETERSON                             on a motion for
      Clarification (ECF No. 505).


Date: 7/31/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
